Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-13-00417-CR

                            Gerardo HERNANDEZ,
                                   Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2012CR6520C
                Honorable Maria Teresa Herr, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED August 21, 2013.


                                        _________________________________
                                        Sandee Bryan Marion, Justice